DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shamlian (US 20150328775 A1), Swanson (US 20030020610 A1) and further in view of Stringfellow (US 20060151042 A1).
Claim 1. Shamlian teaches a lawn mower barrier for restricting autonomous lawn mowers to a designated area (
[0042] FIG. 5 illustrates an example robotic lawnmower system 10 that includes a robotic lawnmower 100 bounded by a confinement system 500 arranged about a perimeter 21 of a lawn 20 associated with a house 22. The confinement system 500 traces the perimeter 21 of the lawn 20 with a series of boundary markers 600 and boundary wire 520.), comprising: 
an elongate, pliable barrier body with two terminal ends
([0042] boundary wire 520  [0040] The base station 300 may include one or more electrical connectors 322, 322a, 322b.
[0044] such that the spring loaded spool 620 pulls the boundary wire 520 taught once the mating connector 522 is inserted into a receiving terminal 630 of a housing 610 of another dispenser unit 600, or an electrical connector 322 of a base station 300 (e.g., recharging dock or other powered unit).) 
the terminal ends are configured for connection to each other to form a closed loop ([0044]); 
but does not specifically disclose barrier body is a liquid proof container comprising a hollow space for filling the hollow space with a liquid. 
However, Swanson teaches a body that is liquid proof and the barrier has the ability to filled with a liquid ([0029] The waveguide 10 may be comprised of any metallic or nonmetallic wire or cord-like material of the requisite strength and tension…the waveguide 10 may be comprised of a hollow pipe filled with air, a known gas, or a liquid.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a body that is liquid proof and the barrier has the ability to filled with a liquid as taught by Swanson within the system of Shamlian for the purpose of enhancing the barrier body to have a resistive body to support depression imposed by the mower.
Shamlian and Swanson teach fluid entering the barrier body but does not specifically disclose lawn mower barrier comprises a valve and the barrier body has a diameter between 5-30 cm.
However, Stringfellow teaches a valve ([0055] the pipeline 110 has a plurality of apparatuses 104 which are valves that selectively control the flow of fluid through the pipeline and each valve has a controller 106); and the barrier body which has a diameter between 5-30cm 
([0009] spoolable pipe sizes greater than about four inches in diameter  (e.g. 4 inches  = 10.16cm)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a valve and the diameter as taught by Stringfellow within the system of Shamlian and Swanson for the purpose of enhancing the barrier with an ability to have ample amount of fluid entering the barrier and controlling the pressure of fluid entering the barrier.

Claim 2. Shamlian, Swanson and Stringfellow teach the lawn mower barrier of claim 1, where the valve is provided at one of the terminal ends (Stringfellow [0055] the pipeline 110 has a plurality of apparatuses 104 which are valves that selectively control the flow of fluid through the pipeline and each valve has a controller 106).

Claim 3. Shamlian, Swanson and Stringfellow teach the lawn mower barrier of claim 1, where a valve is provided at both terminal ends 
(Stringfellow [0055] the pipeline 110 has a plurality of apparatuses 104 which are valves that selectively control the flow of fluid through the pipeline and each valve has a controller 106).

Claim 4. Shamlian, Swanson and Stringfellow teach the lawn mower barrier of claim 1 , further comprising at least one pressure sensor for detecting fluid leakage from the lawn mower barrier
(Stringfellow [0055] Either the system 120 or the system 138 has a programmable medium programmed to note an anomaly or spike in either temperature or strain or both. Such an anomaly or spike can indicate a potential leak (temperature spike) or a potential overstress condition or impending liner failure (strain spike) in the pipeline 110.).

Claim 5. Shamlian, Swanson and Stringfellow teach the lawn mower barrier of claim 4, where the at least one pressure sensor is provided at a terminal end
(Stringfellow [0055] each valve has a controller 106 which is in operational communication with the fiber optic system 114...Either the system 120 or the system 138 has a programmable medium programmed to note an anomaly or spike in either temperature or strain or both. Such an anomaly or spike can indicate a potential leak (temperature spike) or a potential overstress condition or impending liner failure (strain spike) in the pipeline 110.).

Claim 6. Shamlian, Swanson and Stringfellow teach the lawn mower barrier of claim 4, where the at least one pressure sensor is in communication with a controller, and the controller is configured to trigger an alarm in case of a fluid leakage from the barrier body
(Stringfellow [0055] an alarm is provided by the system 140 in response to signals from the system 114 (temperature or strain or both measured and indicating a leak at a location between the valves 104), 120, 130; controllers 106 on each valve 104 are activated to close both valves 104; and both valves 104 are closed,).

Claim 7. Shamlian, Swanson and Stringfellow teach the lawn mower barrier of claim 1, where the fluid liquid is water 
([0018] HDPE and polymeric materials that have sufficient resistance to chemical attack and strength to be used in applications involving the transport of hydrocarbons and water).

Claim 8. Shamlian, Swanson and Stringfellow teach the lawn mower barrier of claim 1, where the barrier body} comprises a rotationally symmetrical cross-section
(Stringfellow [0051] Fig. 5).

Claim 9. Shamlian, Swanson and Stringfellow teach the lawn mower barrier of claim 1, further comprising a perimeter wire (Shamlian [0042] boundary wire 520 ).

Claim 10. Shamlian, Swanson and Stringfellow teach a lawn mower barrier assembly comprising a plurality of lawn mower barriers  according to claim 1
([0007] The at least two dispenser units may communicate over the connected boundary wires to assign the consecutive sequence value to each beacon identifier. After interconnection of the dispenser units using the boundary wires, the dispenser units may determine an ordering of the beacons around the loop of boundary wires and assign a sequential position to each beacon.).

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Shamlian.
Claim  11. Swanson teaches a method, characterized in comprising the steps of:
i. placing at least one lawn mower barrier according to claim 1 along at least a portion of the periphery of the designated area 
([0028] In FIG. 1, a waveguide 10 is stretched around the perimeter of a new or existing fence 16.)
And filling the at least one lawn mower barrier with a liquid, where steps i and ii may be performed in any sequence ([0029] the waveguide 10 may be comprised of a hollow pipe filled with air, a known gas, or a liquid. Such a waveguide is particularly useful when the waveguide is located underground.) and further discloses the use of detecting objects within the vicinity of the barrier but does not specifically disclose restricting autonomous lawn mowers to a designated area.
However, Shamlian teaches restricting autonomous lawn mowers to a designated area
([0042] In the example shown, the dispenser units 600 and boundary wire 520 define a confinement perimeter 21 that the robotic lawnmower 100 avoids crossing while autonomously cutting the lawn 20 in the autonomous mode).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of restricting autonomous lawn mowers to a designated area as taught by Shamlian within the system of Swanson for the purpose of enhancing the system to incorporate an additional feature of detecting and controlling movement of landscaping equipment.
Claim 12. Swanson and Shamlian teach the method of claim 11, further comprising the step of connecting the at least one lawn mower barrier end-to-end. (Shamlian [0044]) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689